Citation Nr: 1023085	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, which is currently assigned staged ratings of 10 
percent prior to March 13, 2010 and 20 percent from that 
date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1950 to June 1954.  

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in October 2009.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 13, 2010, the Veteran had no higher than 
level V hearing acuity in the right ear, and no higher than 
level IV hearing acuity in the left ear.

2.  For the period from March 13, 2010, the Veteran has no 
higher than level V hearing acuity in the right and left 
ears.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss prior to March 13, 2010 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for bilateral hearing loss from March 13, 2010 have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in November 2005.  In January 2010, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
there is a preponderance of the evidence against entitlement 
to an increased rating, any question as to the appropriate 
effective dates to be assigned is rendered moot.  

The Board also finds that all assistance requirements under 
VCAA have been met.  The claims file includes reports of 
medical treatment, and there is no indication of any 
additional outstanding evidence.  The Veteran has been 
afforded VA examinations over the course of the appeal.  The 
examinations were adequate for rating purposes.  The record 
as it now stands allows for informed review of the appeal.

Legal Criteria 

The Veteran has claimed entitlement to an increased rating 
for bilateral hearing loss.  The Board notes that the RO 
granted service connection in April 2001 for bilateral 
hearing loss with an evaluation of zero percent effective 
August 16, 2000.  In March 2003, the RO assigned a 10 percent 
disability rating for bilateral hearing loss effective 
November 21, 2002.  In April 2010, the RO assigned a 20 
percent disability rating for bilateral hearing loss 
effective March 13, 2010.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
"Staged" ratings are for consideration and have been 
assigned by the RO.  

The Veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of Diagnostic Code 
6100.  Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss.  The exceptional patterns addressed 
in that section are when the puretone threshold at 1000, 
2000, 3000, and 4000 Hertz is 55 decibels or more, or when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.

Disability Rating in Excess of 10 Percent Prior to March 13, 
2010

Factual Background & Analysis

The Veteran underwent a VA examination in February 2006.  He 
reported decreased hearing, noting more difficulty 
understanding conversational speech.  Speech recognition 
testing showed scores of 84 percent at 90 decibels (dB), 76 
percent at 95 dB, and 72 percent at 85 dB with regard to the 
right ear, as well as 80 percent at 90 dB, 72 percent at 95 
dB, and 74 percent at 85 dB with regard to the left ear.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
55
60
65
70
63
LEFT
55
60
65
65
61

The examiner diagnosed moderately severe bilateral 
sensorineural hearing loss for the right ear and moderate to 
moderately severe sensorineural hearing loss for the left 
ear.  38 C.F.R. § 4.85, Table VI.  Based on the audiometric 
findings, to include the pure tone average thresholds, this 
translated to level IV hearing in the left ear and level V 
hearing in the right ear.  38 C.F.R. § 4.85, Table VIA.  
Applying Table VII, Diagnostic Code 6100, this equates to a 
10 percent disability rating for bilateral hearing loss. 



Disability Rating in Excess of 20 Percent Beginning on March 
13, 2010

Factual Background & Analysis

The Veteran underwent another VA examination on March 13, 
2010.  Speech recognition testing showed a score of 80 
percent for the right ear and 74 percent for the left ear.  
Audiometric testing showed pure tone thresholds, in decibels, 
as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
65
60
65
65
64
LEFT
55
65
65
70
64

The examiner diagnosed moderately severe sensorineural 
hearing loss.  The examiner reviewed the 2006 VA examination 
and noted the multiple speech recognition test scores.  The 
examiner noted that VA examiners are required to perform 
multiple speech recognition test scores where scores are 
below 94 percent on either ear.  Regulations state that the 
highest score obtained is to be used for rating decisions.  
The examiner stated that the March 2010 speech recognition 
scores were highly consistent with the 2006 test and 
accurately reflected the Veteran's communication status.  The 
examiner noted that the bilateral hearing loss had no 
significant effects on occupation and no effects on usual 
daily activities.  

Based on the audiometric findings, to include the pure tone 
average thresholds, this translated to level V hearing in 
both the right and left ears.  38 C.F.R. § 4.85, Table VIA.  
Applying Table VII, Diagnostic Code 6100, this equates to a 
20 percent disability rating for bilateral hearing loss. 

The Board acknowledges the Veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the Veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 
4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  
Applying the audiological test results most favorable to the 
Veteran to the regulatory criteria, the Board is compelled to 
conclude that there is a preponderance of the evidence 
against entitlement to a disability rating in excess of 10 
percent prior to March 13, 2010 and a disability rating in 
excess of 20 percent beginning on March 13, 2010.  Thus, 
there is no reasonable doubt to be resolved.  The Veteran may 
always advance an increased rating claim if the severity of 
his hearing loss disability should increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that VA had revised its hearing examination 
worksheets to include the effect of the Veteran's hearing 
impairment disability on occupational functioning and daily 
activities. See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.  In this case, the examiner in March 2010 noted 
that there were no significant effects on the Veteran's 
occupation and no effects on his usual daily activities.  


ORDER

A rating in excess of 10 percent for bilateral hearing loss 
prior to March 13, 2010 and a rating in excess of 20 percent 
for bilateral hearing loss from that date is not warranted.

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


